 TEAMSTERS LOCAL 618 (CHEVRON CHEMICAL CO.) 301  Automotive, Petroleum and Allied Industries Em-ployees Local 618, affiliated with International Brotherhood of Teamsters, AFLŒCIO (Chevron Chemical Company) and Delbert Reed.  Case 14ŒCBŒ7390 August 24, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                     AND HURTGEN On May 21, 1992, Administrative Law Judge Michael O. Miller issued the attached decision.  The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.1 1.  The complaint alleges that the Respondent violated Section 8(b)(1)(A) by charging Charging Party Delbert Reed, a nonmember of the Respondent, for the cost of representing employees in bargaining units other than the Employer Chevron Chemical Company (Chevron) bar-gaining unit to which Reed belonged.  The allegation is that these costs are unrelated to unit collective bargain-ing, contract administration, or grievance adjustment.  See Communications Workers v. Beck, 487 U.S. 735 (1988).   The judge recommended dismissal of this allegation.  He found that under Beck, as a general principle, a union need not account for its representational expenses on a unit-by-unit basis.  For reasons set forth in California Saw & Knife Works, 320 NLRB 224, 237, 293Œ294 (1995), enfd. 133 F.3d 1012, 1016 (7th Cir. 1998), we agree with the judge that the Respondent was privileged to calculate its Beck fee allocation on other than a unit-by-unit basis.  We therefore adopt his recommended dismissal of this complaint allegation.2                                                                                                                      1 On April 18, 1994, the General Counsel moved to withdraw his ex-ceptions 1 and 2, excepting to the administrative law judge™s failure to find that the Respondent violated Sec. 8(b)(1)(A) of the Act by describ-ing as chargeable in its Beck notice expenditures for the organization of employees of competing employers in the industry and by including organizing as a chargeable category in its accounting.  The General Counsel has contended that any such expenditures would have been nonchargeable to objectors.  We grant the General Counsel™s motion to withdraw these exceptions. 2 The judge found that, as an exception to the general principle, the Respondent did breach its duty of fair representation by including the cost of nonunit litigation and arbitration expenditures in the fees it charged objectors.  No exception was filed to this finding, which we adopt pro forma.  We note, however, that in California Saw, 320 NLRB at 237Œ239, enfd. 133 F.3d at 1016 (7th Cir. 1998), the Board held that some extra unit litigation expenses are properly chargeable to Beck objectors.  Member Hurtgen does not pass on the issue of whether a union may charge objectors for extra unit litigation expenses. 2.  The complaint also alleges that the Respondent vio-lated Section 8(b)(1)(A) by failing adequately to disclose the basis for its allocation of chargeable and noncharge-able items in the accounting it provided Reed, including its failure to respond to Reed™s request for further infor-mation after he received the accounting, and failing to reflect that its accounting had been verified by an inde-pendent accounting firm. In California Saw, supra, the Board held that, when nonmembers object to a union™s use of agency fees paid under a union-security agreement, the union must reduce the fee to reflect representational expenditures only.  The union also must apprise the objector of the percentage of fees being reduced, explain the basis for the calculation and the objector™s right to challenge it, and provide the objector sufficient information to decide intelligently whether to challenge the union™s calculations.  Specifi-cally, California Saw requires unions to furnish to the objector a breakdown of its calculations by major catego-ries of expenditures, designating which categories it claims are chargeable or nonchargeable to objectors.  Id. at 239.  The judge found that the Respondent satisfied its dis-closure obligations under Beck.  In response to Reed™s letter of resignation, in which he made a Beck objection, and the subsequent request for a breakdown of how moneys he had remitted had been spent, the Respondent sent him, inter alia, a financial accounting which desig-nated the expenditures that the Respondent had incurred during the previous calendar year and the percentages of each expenditure that it claimed were chargeable and nonchargeable.  California Saw requires that the union inform the objector of ﬁthe major categories of expendi-turesﬂ so as ﬁto enable objectors to determine whether to challengeﬂ a union™s claim that designated expenditures are chargeable. Id.  A union need not, at the prechallenge stage, establish full justification for its fee calculation.  That burden is created only if and after the employee files a challenge to that figure. Teamsters Local 443 Connecticut Limousine Service, 324 NLRB 633, 634 (1997).  The accounting that the Respondent furnished Reed comports with the standard of California Saw & Knife.  We, therefore, adopt the judge™s finding that the Respondent™s information was adequate and his recom-mended dismissal of this allegation.3  3 In view of our finding that the Union™s disclosure of information is adequate under California Saw, we also adopt the judge™s related find-ing that the Respondent did not restrain or coerce Reed by failing to reply to a second written request for information, which Reed lodged after he received his accounting.  The judge found that this followup letter requested ﬁminutely detailed information,ﬂ ranging from a break-down of auto expenses to ﬁcharges for stewards meetings,ﬂ so as to establish ﬁwho pays for beer consumed at [those] meetings.ﬂ  We find that the accounting Reed received, designating and classifying as chargeable or nonchargeable all expenditures incurred during the rele-vant period was sufficient to meet the Respondent™s obligation under California Saw to disclose ﬁmajor categoriesﬂ of expenditures.  320 326 NLRB No. 34  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 302 We also adopt the judge™s fi
nding that the Respondent 
did not violate Section 8(b)(1)(A) by failing to have the 
information, which it provided to Reed, reflect the fact 
that it had been verified by an independent auditor.  Id.  
The complaint allegation regarding verification is a nar-
row one.  There is no issue as to the adequacy of the Re-
spondent™s accounting procedures.  Indeed, verification 

was performed by an independent auditor.
4 The General 
Counsel argues that this fact
 was not shown on the face 
of the accounting document itself.  However, contempo-

raneously with the accounting he was furnished, Reed 
did receive a notice from the 
Union addressing the rights 
and obligations of financial core members.  In that letter, 
Reed was informed that the 
Beck accounting (which the 
Respondent had sent him) was ﬁan independent account-
ant™s report.ﬂ  We find, ther
efore, that the record as a 
whole does not support the General Counsel™s contention 

that the Union failed to inform Reed that its accounting 
had been verified by an independent accountant.  Ac-
cordingly, we adopt the judge™s recommended dismissal 
of this allegation. 
3.  The complaint also alleges that the Respondent vio-
lated Section 8(b)(1)(A) by offsetting interest and divi-
dend income it received during the relevant period 

against nonchargeable expenditures prior to determining 
the respective percentages of chargeable and noncharge-
able expenditures.  The General Counsel contends that 
the Respondent has used this offset to overstate the 
chargeable percentage that it 
has assessed objectors.  The 
judge dismissed the allegation,
 stating that, because the 
income at issue was derived from assets belonging to the 
Union (i.e., the members), the Respondent had no obliga-
tion to share the benefit of these assets with Reed, a 
nonmember, in formulating its chargeability allocation.  
Accordingly, the judge found that the offset did not 
breach the Respondent™s duty of fair representation and 
recommended dismissal of this complaint allegation.  We 
reverse. 
Our difference with the judge is essentially a factual 
one.  The judge stated that the interest and dividend in-

come represented ﬁassets belonging to the Union (i.e., its 
members.)ﬂ  However, there is
 no evidence 
in the record 
to support a finding that the interest and dividend income 

was generated solely from funds (or assets purchased 
with funds) other than dues 
and fees for representational 
services exacted equally fro
m all unit employees, includ-
                                                                                            
                                                           
NLRB at 239, citing, inter alia,  
Chicago Teachers Union Local 1 v. 
Hudson, 475 U.S. 292, 307 fn. 18 (1986); 
Dashiell v. Montgomery 
County, 925 F.2d 750, 756 (4th Cir. 1991).  See also 
Connecticut Lim-
ousine, supraat 633-634. 
4 Hence, this case is not affected 
by the D.C. Circuit™s decision in 
Ferriso v. NLRB
, 125 F.3d 865 (1997), which held, contrary to the 
Board™s decision in 
California Saw
, that 
Beck dues calculations must be 
verified by an independent auditor.  Compare 
Machinists v. NLRB
, 133 
F.3d 1012, 1016Œ1018 (7th Cir 1998), enfg. 
California Saw & Knife, 
320 NLRB 224 (1995), which upheld the Board™s holding on this issue. 
ing objectors, pursuant to the union-security clause.
5   In 
the absence of such a showing, we are unable to conclude 
that the methodology used 
by the Respondent to calcu-
late the fees charged to ob
jectors was reasonably de-
signed to ensure that objectors were required to pay only 

their ﬁfair shareﬂ of the Union™s representational ex-
penses, and that no portion of 
the fees they were charged 
would be expended for nonrepresentational activities.  
Accordingly, we find that the Respondent violated Sec-
tion 8(b)(1)(A).
6 ORDER The National Labor Relations Board orders that the 
Respondent, Automotive, Petroleum and Allied Indus-
tries Employees Local 618, affiliated with International 
Brotherhood of Teamsters, AFLŒCIO, its officers, 
agents, and representatives, shall 
1. Cease and desist from 
(a) Including the costs of nonunit arbitrations and liti-
gation in those expenditures charged to objecting finan-
cial core members. 
(b) Calculating dues and fees charged to objecting fi-
nancial core members in a manner not reasonably de-

signed to ensure that no portion of their fees and dues are 
expended for nonrepresentational purposes. 
(c) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Recalculate the percentage ratios between charge-
able and nonchargeable expenditures, after (i) excluding 
from the chargeable category 
the costs of nonunit arbitra-
tions and litigation and (ii) excluding the offset for non-

dues interest and dividend income; and pay to Delbert 
Reed the difference between th
e fees he paid under the 
allocation used by the Union and the allocation as recal-
culated. 
(b) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all records necessary to analyze the amount of 
 5 The Respondent Union is the party that has the relevant evidence 
and thus has the burden of going forward with any such evidence. 
6 The Supreme Court has not specified any particular methodology 
that a union must use to calculate th
e fees it charged to objectors, and 
we decline to do so here.  Although the issue of methodology was not 
specifically before the Court, we note that the Court, in non-NLRA 
contexts, has indicated as acceptable a method whereby the union di-
vides its expenditures for nonreprese
ntational purposes by its total 
expenditures, and reduces objectors™ dues and fees by the resulting 
percentage.  See 
Railway Clerks v. Allen
, 373 U.S. 113, 122 (1963); 
Abood v. Detroit Board of Education
, 431 U.S. 209, 239Œ2340 (1977).  
However, the Court indicated in Allen that other methodologies might 
also be acceptable.  373 U.S. at 2132 fn. 8 and appendix.  Since these 
issues have not been litigated or br
iefed, we do not rule upon what 
methodologies would be lawful in li
eu of the ﬁoffsetﬂ method found 
unlawful herein.  For the same reason, we do not pass upon the legality 
of the methodology endorsed by
 our concurring colleague. 
 TEAMSTERS LOCAL 618 (CHEVRON CHEMICAL CO.) 303 rebated fees to which Reed is entitled under the terms of 
this Order. 
(c) Within 14 days after service by the Region, post at 
its union office in St. Louis, Missouri, copies of the at-
tached notice marked ﬁAppendix.ﬂ
7 Copies of the notice, 
on forms provided by the Regional Director for Region 
14, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent upon 
receipt and maintained for 
60 consecutive days in con-
spicuous places including all places where notices to 
members are customarily posted.
  Reasonable steps shall 
be taken by the Respondent to ensure that the notices are 
not altered, defaced, or cove
red by any other material. 
(d) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification attesting 
to the steps that the Respondent has taken to comply. 
  CHAIRMAN GOULD
, concurring. 
I agree with the result reach
ed by my colleagues but I 
write separately with respect to the interest and dividend 
offset issue discussed in section 3 of the decision.  As my 
colleagues state in footnote 6, the Supreme Court has not 
specified a methodology that
 unions must use to calcu-
late Beck1 dues reductions.  Any method is acceptable if 
it does not result in the shifting of the cost of nonrepre-
sentational expenditures to objecting employees.  My 

colleagues note that the Court has arguably approved a 
method whereby the union divides its expenditures for 
nonrepresentational purposes by its total expenditures 
and reduces objectors™ dues and fees by the resulting 
expenditures.  I write separately to set forth an alternative 
method which would also reach the desired result of not 
charging objectors for nonrepresentational expenditures.  
This method is essentially the method that the Court sug-
gested as appropriate in 
Machinists v. Street
, 367 U.S. 
740 (1961). 
As stated in Beck
, and applied in our seminal decision 
in 
California Saw & Knife Works
, 320 NLRB 224 
(1995), nonmember employees of a bargaining unit who 

object to the use of their dues under a contractual union-
security clause may not be charged for activities that are 
unrelated to the union™s role as a collective-bargaining 
representative.  Applying this standard in 
Street, the Court defined political activity as an expense for which 
objectors were unlawfully charged, and as a remedy sug-
gested a ﬁrestitutionﬂ formula that would refund to the 
objector the: 
 portion of his money . . . in the same proportion that the 

expenditures for political purposes bore . . . to the total 
union budget. 
                                                          
                                                           
7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 Communications Workers v. Beck
, 487 U.S. 735 (1988). 
 Street
, supra, 367 U.S. at 775.
2 As interpreted by Justice 
Whittaker in his concurring opin
ion, this formula requires 
‚ﬁrestitution™ to the objector of that part of his dues that is 
equal to the ratio of dues spent for ‚proscribed activity™ to 
total dues collected by the union.ﬂ  Id. at 780. 
I would express this formula in
 the converse, that is, an 
objector is required to pay that portion of the dues that is 

equal to the ratio of dues spent for chargeable representa-
tional purposes to total dues collected.  In mathematical 
terms, this ﬁ
Streetﬂ formula is expressed as: 
    chargeable expenses 
   __________________ = percent of dues owed by   
   total dues income           
the objector
  As the Court explained in 
Street, the purpose behind 
an accurate calculation formula 
is to ensure that a union 
does not use payments from nonmember objectors solely 
for representational activities, thus freeing up payments 
by members to be used for nonrepresentational activities, 
and thereby ﬁshift[ing] a disproportionate share of the 
costs of collective bargaining to the dissenter and 
hav[ing] the same effect of applying his money to sup-
port such political activities.ﬂ In my view, the 
Street formula achieves this purpos
e. The union simply must 
show what its total dues were for a particular reporting 

period (the denominator), and how much of that money 
was spent on chargeable items (the numerator). If the 
total amount of dues exceeds the amount of chargeable 
items, then the 
Beck objectors™ dues are reduced by the 
percentage difference between those two amounts. If the 

total amount of dues equals or is less than the amount of 
chargeable items, then the ob
jector must pay the same 
amount of dues as paid by union members.
3  2 The same formula, in the form 
of injunctive relief, was alterna-
tively suggested by the Court. 
3 For an example of this applied formula, see 
Tierney v. City of 
Toledo, 917 F.2d 927, 938 (6th Cir. 1990). See also the following ex-
ample posed by Justice Whittaker in his partial dissent in 
Street. Justice 
Whittaker stated (367 U.S. at 779Œ780): 
When many members pay the same amount of monthly dues 
into the treasury of the union which dispenses the fund for 
what are, under the Court™s opinion, both permitted and pro-
scribed activities, how can it be told whose dues paid for 
what? Let us suppose a union with two members, each paying 
monthly dues of three dollars, a
nd that one does but the other 
does not object to his dues being expended for ﬁproscribed 
activityﬂ whatever that phrase 
may mean. Of the dues for a 
given month, the union expend
s four dollars for admittedly 
proper activity and two dollars for ﬁproscribed activity,ﬂ an-

swering to the objector that the two dollars spent for ﬁpro-
scribed activityﬂ were not from his, but from the other™s, 
dues. Would not the result be that the objector was thus re-
quired to pay not his one-half but three-fourths of the union™s 
legitimate expenses? Or, has not the objector nevertheless 
paid a ratable part of the cost
 of the ﬁproscribed activityﬂ? 
Under the 
Street formula, the amount spent on ﬁadmittedly proper 
activityﬂ ($4) is divided by the total amount of dues ($6) for a percent-
age of 66.6 percent. The objector is obligated to pay 66.67 percent of 
the dues ($3) charged to union members or $2 (.6667 x $3=$2). Thus,  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 304 I concede, as my colleagues poi
nt out, that the Court in 
Railway Clerks v. Allen,4 also suggested a formula based 
upon the proportion of total nonchargeable expenditures 
to total union expenditures. Unions are free to use this 

formula if a lawful result is achieved. In my view, how-
ever, the 
Street
 formula, as shown above, appears to be 
preferable to the 
Allen formula both in ease of applica-
tion and its certainty in yielding an accurate and lawful 
dues amount that an objector 
must pay. I will, neverthe-
less, accept any formula which does not result in objec-
tors paying for nonrepresentational activities. 
 APPENDIX NOTICE TO MEMBERS
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT charge objecting financial core members 
for any portion of our expenditures for arbitrations or 
litigation which does not involve the unit in which they 
are employed. 
WE WILL NOT offset nonchargeable expenditures 
against nondues interest and dividend income on our 
accounting before computing the percentage of expendi-
tures chargeable to objecting financial core members. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the ex
ercise of the rights guaranteed you 
by Section 7 of the Act. 
                                                                                            
 the objector is required  to pay  only ﬁhis one-half . . . of the union™s 
legitimate expensesﬂ as Justice 
Whittaker posits that he should. 
See also Retail Clerks v. Schermerhorn, 373 U.S. 746, 754 (1963), 
where the Court stated: 
Unions ﬁrather typicallyﬂ use their membership dues ﬁto do 

those things which the members authorize the union to do in 
their interest and on their behalf.ﬂ If the union™s total budget 
is divided between collective bargaining and institutional ex-
penses and if nonmember paym
ents, equal to those of a 
member, go entirely for collective bargaining costs, the non-
member will pay more of these expenses than his pro rata 
share. The member will pay less and to that extent a portion 
of his fees and dues is available to pay institutional expenses. 
The union™s budget is balanced. By paying a larger share of 

collective bargaining costs the nonmember subsidizes the un-
ion™s institutional activities. 
The 
Street formula prevents a union from requiring nonmembers to 
ﬁsubsidize[ ] the union™s 
institutional activities.ﬂ 4 373 U.S. 113, 122 (1963). 
WE WILL make Delbert Reed whole for the portion of 
the fees he paid which pertain to arbitration or litigation 
outside of the collective-bargaining unit in which he was 
employed at the Chevron Chemical Company. 
WE WILL make Delbert Reed whole for the difference 
in the fees he paid under the allocation of nondues inter-

est and dividend income used by the Union to compute 

those fees and the allocation as recalculated. 
 AUTOMOTIVE, PETROLEUM AND ALLIED 
INDUSTRIES 
EMPLOYEES LOCAL 
618, 
AFFILIATED WITH INTERNATIONAL 
BROTHER
-HOOD OF TEAMSTERS
, AFLŒCIO 
 Frenchette C. Potter, Esq., 
for the General Counsel.
 Clyde E. Craig, Esq. (Craig & Craig, P.C.), 
for the Respon-dent.  Delbert Reed
, pro se
. DECISION STATEMENT OF THE 
CASE MICHAEL 
O. M
ILLER, Administrative Law Judge. This case 
was tried in St. Louis, Missouri, on January 29, 1992, based on 
an unfair labor practice charge filed on May 2, 1990, by Delbert 
Reed, an individual, and a complaint issued by the Regional 
Director for Region 14 of the National Labor Relations Board 
(the Board), on July 19, 1990, as thereafter amended.  
The complaint alleges that Automotive, Petroleum and Al-
lied Industries Employees Local 
618, affiliated with Interna-
tional Brotherhood of Teamsters, AFLŒCIO (Respondent or the 
Union), in assessing a dues equivalency fee on Reed, a ﬁfinan-
cial-core member,ﬂ violated Se
ction 8(b)(1)(A) of the National 
Labor Relations Act (the Act) in
 several respec
ts. Respondent™s timely filed answer denies the commission of any unfair labor 
practices.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT
 I. THE EMPLOYER™S BUSINESS AND THE UNION
™S LABOR 
ORGANIZATION STATUS PRELIMINA
RY CONCLUSIONS OF LAW
 Chevron Chemical Company (the Employer), a Missouri 
corporation, is engaged in the manufacture, sale, and distribu-tion of pesticides, herbicides, and related produc
ts at its facility in Maryland Heights, Missouri. In
 the course and conduct of its 

business operations during the 12-month period ending April , 
1990, the Employer sold and shipped from that plant, products, 
goods, and materials valued in 
excess of $50,000 directly to 
points located outside the Stat
e of Missouri. The Respondent 
admits and I find and conclude that the Employer is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
The complaint alleges, Respondent admits, and I find and 
conclude that it is a labor or
ganization within the meaning of 
Section 2(5) of the Act. 
 TEAMSTERS LOCAL 618 (CHEVRON CHEMICAL CO.) 305 II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
The facts are uncontradicted and simply stated: The Union 
represents about 50 employees 
in approximately 600 individual collective-bargaining units in the St. Louis, Missouri area. 
Some of these units have as fe
w as two or three employees. 
Delbert Reed has been employed by Chevron Chemical 
Company for about 6 years. The unit in which he works, con-
sisting of about 1 employees, is
 one of the larger units repre-
sented by the Respondent.  
The Respondent™s collective-
bargaining agreement with 
Chevron, in effect from May 1, 1989, to May 15, 1991, con-

tained a union-security agreement requiring all employees to 
become and remain members of the Union on and after May 31 
of their employment. It further provided that ﬁthe Company 
will discharge any such employee who fails to remain a mem-
ber thereof for failure to tender
 periodic dues or initiation fees 
uniformly required as a condition of employment.ﬂ
1 In August 1989, Reed withdrew from union membership in 
expectation of taking other em
ployment. He did not resume 
paying his dues when that other job fell through. The Union 
was seeking his termination for 
failure to pay dues when, in 
December of that year, he submitted the following resignation 
letter: 
 I am paying back dues under prot
est. I am willing to become a 
financial core member. I do not wish to be a full union mem-

ber nor do I wish my funds to be used for any purpose other 
than collective bargaining. 
 Reed subsequently requested a breakdown of how the dues 
money was spent. He was told 
that the dues income did not 
cover the Local™s expenses and, on March 14, 1990,
2 was sent a 
letter which stated that the percentage of dues for financial core 
members was 99.81 percent. Th
at percentage, he was told, 
would apply to his dues obligations retroactively from Decem-
ber 1989.  On March 28, Reed received a notice from the Union which 
set out his rights as a financia
l core member and the Union™s 
policy with respect to their financial obligations. In relevant 

part, it stated: 
 Both the National Labor Relations Act and the Railway Labor 
Act provide that although employees represented by a union . 
. . are not required to become members of the union, they may 
be required to pay their fair share of the costs of operating the 
union, if the employees are covered by a valid union shop, 
agency shop, or maintenance of membership contract. This 
fair share is based upon the union™s expenditures in perform-
                                                          
 1 The union-security language paralleled the language of Sec. 8(a)(3) 
which precludes the discharge of an
 employee  for nonmembership if 
the employer ﬁhas reasonable grounds for believing that membership 
was denied for reasons other than  th
e failure . . . to tender the periodic 
dues and the initiation fees uniformly
 required as a condition of acquir-
ing or retaining membership.ﬂ It 
implicitly recognized that, under long-
standing Board and court law, the only level of membership which 
could be required was limited to membership at its ﬁfinancial core.ﬂ 
NLRB v. General Motors Corp
., 373 U.S. 734 (1963); 
Union Starch & 
Refining Co., 87 NLRB 779 (1949), enfd. 186 F.2d 1008 (7th Cir. 
1951). The succeeding agreement between Respondent and the Em-
ployer contains neither a union-security clause nor one requiring main-
tenance of membership. 
2 All dates hereinafter are 1990 unless otherwise specified. 
ing the duties ﬁof an exclusive representative of the employ-
ees in dealing with the employer on labor management is-
sues.ﬂ The Union policy in comp
lying with the law follows: 
 3.  The financial core fee payable by objectors will be 
based on the Union™s expenditu
res for those activities or 
projects normally or reasonably undertaken by the Union 
to advance the employment-related interests of the em-
ployees it represents. They will be referred to as ﬁcharge-
ableﬂ expenses. The 
balance of the expenditures are ﬁnon-
chargeable.ﬂ 
4.  Among the ﬁchargeableﬂ expenditures are those for 
negotiations with employers; 
enforcing collective bargain-
ing agreements; handling employees™ work-related prob-

lems through the grievance pro
cedure, before administra-tive agencies, or at informal meetings; organizing employ-

ees of competing employers in the industry; union govern-
ance and administration; litigation related to any of the 
above, and the cost of economic activities in support of 
chargeable expenditures. Among the expenditures treated 
as ﬁnonchargeable,ﬂ which obj
ectors will not be required 
to support, are those for communi
ty service, cost of affilia-
tion with non-related organizations, and support of politi-

cal candidates. In calende
r year 1988, a minimum of 
87.83% of the International 
Union™s expenditures were made for chargeable activities. Last year, approximately 

99.81% of the Local Union™s expenditures were made for 
ﬁchargeableﬂ activities. The sum of $.05 will therefore be 
rebatable from the Local Union. 
5.  Objectors who disagree with the figures will be 
given, on written request made within  days of receipt of 
this notice, a full explanati
on of the basis of the reduced 
fee charged to them. That explanation will include a more 
detailed list of the categories of
 expenditures deemed to be 
ﬁchargeableﬂ and those deemed
 to be ﬁnonchargeable,ﬂ and will also include the independent accountant™s report 
showing the Union™s expenditures on which the reduced 
fee is based. 
 At the same time, Reed received the accounting referred to in 
paragraph 5, above. That accoun
ting reflected that the Union 
had incurred no organizational e
xpenses in 1988. The expenses 
for auto, out-of-work benefits, salaries for negotiations and 

pickets, steward meetings, arbitr
ators, delegate travel, legal 
expenses, office salaries, prof
essional fees, and payroll taxes 
were all listed and treated as fully chargeable. 
The accounting also reflected that 100 percent of the ﬁgen-
eral membership benefitsﬂ (i.e.,
 those things pertaining only to 
members, like flowers on a bereavement), approximately 13 

percent of the affiliation expenses and 1 percent of other listed 
expenses (officers, representatives and assistant™s salaries and 
expense allowances, pa
yroll taxes, insurance, office and hall 
rent, postage, telephone and telegraph, and depreciation) were 
treated as nonchargeable. 
The accounting had been prepared by Joseph Filla, a certi-
fied public accountant. He explai
ned that the office salaries and 
automobile expenses were com
ponents of the administration of 
the local and therefore fully chargeable. He had determined that 
only 1 percent of the salaries 
and related expenses were non-chargeable based on interviews with the Union™s staff. No time 
and motion studies were done.  
According to the accounting, the Union had received interest 
and dividend income of approxima
tely $54,000. All of that had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 306 been applied to nonchargeable items. Filla explained that this 
was done, appropriately he beli
eved, because the income had 
been derived from assets bel
onging to the members. Nonmem-bers were not entitled to the benefits so derived. 
Included in the breakdown was $21,224 in legal fees and ex-
penses. Of this, $8700 was the law 
firm™s retainer; the remain-
der was for particular legal se
rvices rendered to the Union, 
including litigation. There were no litigation expenses or other 
legal services which had involved the Chevron unit. Neither 
were there any arbitrations in that unit. 
After he received a legible c
opy of this breakdown, Reed 
made a written request for minut
ely detailed information. In-
cluded in his request were such items as: 
 2. A breakdown of auto expe
nses detailing all such  
expenses that are chargeable. 
3. A breakdown of officer & business reps. & assis-
tants™ exp. allowance. 
. . . . 6. Charges for stewards™ 
meetings & expenses. The 
stewards are not paid a salary and therefore I desire a 

breakdown of these expenses sp
ecifically to inquire as to 
who pays for beer consum
ed at such meetings. 
 He also asked for such things as the names of all employees 
and the issues involved in all ar
bitrations, details on insurance, 
details of all legal expenses, an explanation of how all rented 

space was used, a breakdown of all office printing, postage, 
telephone, and general expenses. He
 also objected to the inclu-
sion of depreciation. Reed recei
ved no response to this letter. 
One business agent is primaril
y responsible for the Chevron 
unit. On occasion, he may be a
ssisted by any of up to eight 
others. Chevron is but 1 of 38 or 39 units which this agent ser-
vices. 
B. Analysis The obligations of a collective-bargaining representative to-
ward those, like Reed, who opt for financial core membership, 
and the financial obligations of such members to their represen-
tative, are determined under 
Communications Workers v. Beck
, 487 U.S. 735 (1988). In 
Beck
, the Court defined the issue as 
whether, under Section 8(a)(3), the ﬁfinancial core includes the 
obligation to support union activities beyond those germane to 
collective bargaining, contract administration, and grievance 
administration.ﬂ 487 U.S. at 745. A majority of the justices
3 held that it does not. 
In reaching this conclusion, the Court looked back to its de-
cision in Machinists v. Street
, 367 U.S. 740 (1961). Therein, the 
language of section 2, Eleventh of the Railway Labor Act
4 (RLA), was examined to dete
rmine whether that language, 
which is substantially identical
 to the language of Section 
8(a)(3) of the NLRA, precluded the expenditure of agency fees 
on political causes, over the objections of nonmembers. The 
Street
 Court concluded that it did. 
The majority of the Court held that 
Street and its progeny 
provided controlling precedent for its 
Beck
 decision. In so hold-ing, it noted that both RLA Section 2, Eleventh and NLRA 
Section 8(a)(3) had been held to 
be ﬁstatutory equivalents . . . 
because their nearly identical language reflects the fact that in 
                                                          
                                                           
3 Justice Brennan delivered the opi
nion, in which the chief justice 
and Justices White, Marshall, and St
evens joined. Justice Kennedy took 
no part in the consideration or decision of the case. 
4 64 Stat. 1238, 45 U.S.C. § 152, Eleventh. 
both Congress authorized compulsory unionism only to the 

extent necessary to ensure that those who enjoy union-
negotiated benefits contribute to their cost.ﬂ 
Beck
, 487 U.S. at 746. quoting Ellis v. Railway Clerks
, 466 U.S. 435, 452 fn. 13 
(1984). The elimination of ﬁfree-ri
ders,ﬂ i.e., those who enjoy 
the benefits of union representa
tion without sharing in the cost 
thereof, was, in the Court™s 
view, the overriding legislative justification for authorizing uni
on-security agreements. Thus, 
the Court stated (
Beck
, 487 U.S. at 751Œ752): 
 In Street
 we concluded that ﬁ§ 2, Eleventh contemplated 
compulsory unionism to force employees to share the costs of 
negotiating and administering collective  agreements, and the 
costs of the adjustment and  settlement of disputes,ﬂ but that 
Congress did not  ﬁintend to provide the unions with a means 
of forcing employees, over their objection, to support political 
causes which they oppose.ﬂ 367 U.S. at 764, 81 S.Ct. at 798 
. . . We have since reaffirmed that ﬁCongress™ essential justifi-
cation for authorizing the union shopﬂ limits the expenditures 
that may properly be charged to nonmembers under § 2, 
Eleventh to those ﬁnecessarily or
 reasonably incurred for the 
purpose of performing the duties of an exclusive [bargaining] 

representative.ﬂ 
Ellis v. Railway Clerks
, 466 U.S. at 447Œ448, 
104 S.Ct. at 1892. 
Given the parallel purpose, structure, and 
language of § 8(a)(3), we must interpret that provision in the 
same manner. [Emphasis added.] 
 Thus, the Beck
 Court clearly stated that Section 8(a)(3), like 
section 2, Eleventh, ﬁauthorizes 
the exaction of 
only those fees 
and dues necessary to ‚performing the duties of an exclusive 
representative of the employees in dealing with the employer 
on labor-management issues.ﬂ™ 
Beck
, 487 U.S. at 762Œ763, quoting Ellis
, 466 U.S. at 448. Those are only such fees and 
dues as are ﬁgermane to representational activities,ﬂ those 
which finance and defray the costs of collective bargaining, and 
are ﬁnecessarily or reasonably incurred for the purpose of per-
forming the duties of an exclusive [bargaining] representative.ﬂ 
Beck
, 487 U.S. at 752, 759, and 763.
5 See also 
Lehnert v. Ferris 
Faculty Assn
., 500 U.S. 507, 1957 (1991). 
What expenses, then, may a un
ion charge one who chooses 
to be a financial core member and what information must it 
provide such individuals? Inasmuch as the Court, in 
Beck
, held Section 8(a)(3) and section 2, Eleventh to be identically in-
 5 Justice Blackmun concurred in part and dissented in part, joined by 
Justices O™Connor and Scalia. The dissent rejected the majority™s reli-
ance upon Street. It looked instead to the unambiguous language of 
Sec. 8(a)(3) as its guiding principle of statutory construction and to the 
Board™s reasonable construction of the statute. It found the  majority™s 
limitation of chargeable fees to t
hose germane to collective bargaining, 
contract adminstration, and grieva
nce adjustment unwarranted by the 
plain language of Sec. 8(a)(3). It
 would have held that under Sec. 
8(a)(3), unions are entitled to collect
 those ﬁperiodic dues and initiation fees uniformly required of all members, not a portion of full dues.ﬂ 
Beck, 487 U.S. at 771. The dissent also distinguished the congressional 
intent underlying Sec. 2, Eleventh and Sec. 8(a)(3). It noted that the 
latter was intended to ﬁremedy the most serious abuses of compulsory 
union membership,ﬂ the closed shop and the union-shop agreement 
which effectively acted as a closed shop through the arbitrary or dis-
criminatory denial of union memb
ership coupled with a demand for 
discharge of nonmembers. The purpose of Sec. 2, Eleventh, to elimi-
nate the abuses of ﬁfree-ridersﬂ in
 a system which provided for volun-
tary unionism, was more limited. 
The dissenting justices would not 
have found the two statutes to have been comparably intended nor the 

Court™s earlier interpretation 
of Sec. 2, Eleventh in 
Street to be control-
ling in Beck.  TEAMSTERS LOCAL 618 (CHEVRON CHEMICAL CO.) 307 tended by Congress, and its decision in 
Street to be controlling, 
one must look to the Street
 decision and its progeny for guid-
ance. 
The only union expenditures at issue in 
Street
 were those for political causes opposed by the unwilling agency-fee payer. 
The Court concluded that section 2, Eleventh had been adopted 
as a limitation upon the voluntary 
unionism which character-
ized the RLA. Its adoption was in response to concerns about 
ﬁfree riders,ﬂ those who received
 the benefits of the unions™ 
representation on their behalf without bearing their fair share of 

the costs. It held, 367 U.S. at 763Œ764: 
 The conclusion to which this history clearly points is that § 2, 
Eleventh contemplated compulsory unionism to force em-
ployees to share the costs of negotiating and administering 
collective bargaining agreements, and the cost of the adjust-
ment and settlement of disputes. [Footnote omitted.] One 
looks in vain for any suggestion that Congress also meant in 
§ 2, Eleventh to provide the unions with a means for forcing 
employees, over their objection, to support political causes 
which they oppose. 
 The Court went on to note the limited nature of the issue be-
fore it and stated, 367 U.S. at 768Œ769:  
 [The use of the objector™s mone
y] to support candidates for 
public office, and advance political programs, is not a use 

which helps defray the expenses of the negotiation or admini-
stration of collective agreements, or the expenses entailed in 
the adjustment of grievances and 
disputes. In other words, it is 
a use which falls clearly outside the reasons advanced by the 

unions and accepted by Congress why authority to make un-
ion-shop agreements was justified. On the other hand, it is 
equally clear that it is a use to support activities within the 
area of dissenters™ interests which Congress enacted the pro-
viso to protect. We give § 2, Eleventh the construction which 
achieves both congressional purposes when we hold, as we 
do, that § 2, Eleventh is to be construed to deny the unions, 
over an employee™s objection, the power to use his exacted 
funds to support political causes which he opposes. [Footnote 
omitted.] 
 The Court in Street
 expressed no view as to other objected-to 
union expenditures. It proposed 
various remedies and remanded 
the case for further proceedings. 
The same question, that of ex
penditures to support political 
causes, was posed, and the same result reached, in 
Railway 
Clerks v. Allen
, 373 U.S. 113 (1963). In that case, the Court 
placed the burden of calculating and proving the proportion of 
political to total union expenditures upon the unions, which 
possessed the necessary facts and records. It emphasized, 373 
U.S. at 122:  Absolute precision in the calculat
ion of such proportion is not, 
of course, to be expected or required; we are mindful of the 
difficult accounting problems that may arise. And no decree 
would be proper which appeared
 likely to infringe upon the 
unions™ right to expend uniform exactions under the union-
shop agreement in support of activities germane to collective 
bargaining and, as well, to expend nondissenters™ such exac-
tions in support of political activities.  
 Finally, the Court in 
Allen
 went on to suggest a practical decree 
which would avoid extensive litigation. 
Similarly, in 
Abood v. Detroit Board of Education
, 431 U.S. 209 (1977), the Court upheld the validity of an agency shop 
clause applicable to governmental employees ﬁinsofar as the 
service charge is used to finance expenditures by the Union for 
the purposes of collective bargai
ning, contract administration, 
and grievance adjustment . . .ﬂ 431 U.S. at 2. The constitution, 

it held, barred the union from collecting sums from dissenting 
employees for the support of ideo
logical causes not germane to its duties as collective-bargaining representative. The Court 

cited as controlling, 
Railway Employee™s Department v. Han-
son, 351 U.S. 2 (1956), which had uphe
ld the validity of section 
2, Eleventh, and 
Street
. It did not otherwise define the line be-
tween chargeable and nonchargeable expenditures.  
The language of the 
Abood Court, with respect to the union™s 
obligations, is worthy of 
note, 431 U.S. at 221Œ222: 
 The designation of a union as exclusive representative 
carries with it great responsibi
lities. The task of negotiat-
ing and administering a collective-bargaining agreement and representing the interests of employees in settling dis-

putes and processing grievances are continuing and diffi-
cult ones. They often entail expenditure of much time and 
money. . . . The services of lawyers, expert negotiators, 
economists, and a research staff, as well as general admin-
istrative personnel, may be required. Moreover, in carry-

ing out these duties, the union 
is obliged ﬁfairly and equi-
tably to represent all employ
ees . . ., union and non-unionﬂ 
within the relevant unit [citing 
Emporium Capwell Co. v. 
Western Addition Community Org
., 420 U.S. 50, at 761]. 
A union- shop arrangement has 
been thought to distribute fairly the cost of these activ
ities among those who benefit, 
and it counteracts the incentiv
e that employees might oth-
erwise have to become ﬁfree
-ridersﬂ_to refuse to contrib-
ute to the union while obtaining
 benefits that necessarily accrue to all employees. [Citations and footnotes omitted.] 
 There is no question of expenditures in support of political 
candidates or causes in the in
stant case. The Union made no 
political contributions in 1988 and expressly acknowledged that 

such expenditures were not char
geable to objecting financial core members. 
The first case to reach the Supreme Court questioning the 
chargeability of other types of
 expenditures under section 2, 
Eleventh was 
Ellis v. Railway Clerks
, 466 U.S. 435 (1984). Therein, the Court stated at 448: 
 Hence, when employees . . . object to being burdened with 

particular union expenditures, the test must be whether the 
challenged expenditures are necessarily or reasonably in-
curred for the purpose of performing the duties of an exclu-
sive representative of the employees in dealing with the em-
ployer on labor-management issues. Under this standard, ob-
jecting employees may be compelled to pay their fair share of 
not only the direct costs of negotiating and administering a 
collective-bargaining contract and settling grievances and dis-
putes, but also the expenses of activities or undertakings nor-
mally or reasonably employed to implement or effectuate the 
duties of the union as exclusive representative of the employ-
ees in the bargaining unit. 
 Specifically, the Court found that the expense of union con-
ventions were chargeable. It fou
nd that, in order to perform its 
statutory functions, the union was 
required to maintain its cor-
porate or associational existence, to elect officers to carry out 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 308 and manage its affairs, and c
onsult with its members on goals 
and policies. It also upheld de minimus expenditures for social activities and expenditures for un
ion publications to the extent 
that they are not devoted to political causes. 
In the instant case, the chargeable expenditures included le-
gal fees over and above the annua
l retainer, all of which, in 
1989, had paid for advice and litigation on behalf of other bar-

gaining units. They also included the costs of arbitrations in 
other units. 
Ellis
 would appear to hold nonunit litigation and 
arbitration expenditures to be 
nonchargeable under the RLA. 

The Court stated, 466 U.S. at 455: 
 The expenses of litigation incident to negotiating and 
administering the contract or settling grievances and disputes 
arising in the bargaining unit
 are clearly chargeable to 
petitioners as a normal incident of the duties of the exclusive 
representative. The same is true of fair representation 
litigation arising within the unit, 
of jurisdictional disputes with 
other unions, and of any other litigation before agencies or in 
the courts that concerns bargaining unit employees and is 
normally conducted by the exclusive representative. The 
expenses of litigation not having such a connection with the 
bargaining unit are not to be charged 
to objecting employees. 
                                                          
 See also 
Lehnert v. Ferris Faculty Assn
., 500 U.S. 507 
(1991), involving the constitution
ality of a state law permitting 
union and agency shops in agreements covering units of public 
employees.
6 Therein, the Court, citing 
Ellis
, found that the First 
Amendment barred the passing-on of extra-unit litigation ex-
penses, which it found akin to political activity and ﬁnot ger-
mane to the union™s duties as exclusive bargaining representa-
tive.ﬂ 
Respondent did not incur any expenses for organizational ac-
tivities in 1988. Perforce, none of the fees paid by Reed went to 
such activities. However, the 
Union™s notice to nonmembers, 
and the accounting prepared by its certified public accountant, 
included respectively, as potentially chargeable expenditures,  
ﬁorganizing employees of competing employers in the indus-
tryﬂ and  ﬁOrganizing.ﬂ The General Counsel argues, in brief, 
that by the mere inclusion of the reference to organizational 
expenses, the Union violated 
Section 8(b)(1)(A). The brief 
contains no discussion as to how or why the inclusion of those 
categories restrains and coerces employees (the operative words 
of Section 8(b)(1)(A)) when no such expenses were actually 
charged to the dissenting employee. 
The Court, in 
Ellis, treated with organization expenses. It 
found that the use of dues mone
ys ﬁexacted from objecting 
employees to recruit members outside the bargaining unit can 

afford only the most attenuated be
nefit to collective bargaining 
on behalf of dues payers.ﬂ 466 U.
S. at 452Œ453. Accordingly, it 
held them to be nonchargeable. However, the organizational 
expenses considered therein we
re not limited to those expended 
on organizing employees of comp
eting employers in the same 
industry, as Respondent had lim
ited its potentially chargeable 
organizational expenses in its notice.  
                                                           
6 As it had in Abood
, the Court in Lehnert found that cases of statu-
tory construction, such as 
Street and Allen, provided guidance for re-
solving constitutional challenges to th
e enforcement of state-authorized 
union-security agreements covering public employees. The reverse is 
also generally true; cases decided under the constitution, although 
based on higher standards, provide 
some guidance for those to be de-
cided on statutory grounds. 
Whether organizational expenses
, generally, are chargeable 
under Section 8(a)(3), as distin
guished from section 2, Elev-
enth, given the differences in the nature of collective-
bargaining units under the NLRA 
and the RLA, discussed infra, 
and whether organizational expenses which are limited to com-
peting employers in the industr
y, as Respondent has limited 
them, are chargeable, are open and legitimate questions. For the 
Union to assert a position that it is entitled to charge fee-payers 
for such expenses is not conduct which rises to the level of a 
threat, violative of Section 8(b)
(1)(A). I leave to the Board™s 
proposed rulemaking procedures the resolution of whether the 
Union™s limitations on the chargeab
ility of organizing expenses 
to those incurred in organizing the employees of competing 
employees in the industry make
s the connection between these 
expenditures and the interests of unit employees less attenuated 

and more germane than the ge
neralized organizing expenses 
discussed in Ellis
.7 Reed was not charged for any organizing activity. In light of 
that, noting, too, that the Union no longer has a union-security 
agreement in Reed™s unit, and in the absence of any explanation 
as to why or how Reed was restrained or coerced by the Un-
ion™s statements of what it 
might do under other circumstances, 
I shall recommend dismissal of the General Counsel™s allega-
tion with respect to or
ganizational expenses.  
It appears from the amended complaint (par. 7(b)(5)) and the 
General Counsel™s brief, that the General Counsel contends that 
only those expenses directly attr
ibutable the Chevron unit were properly charged to Reed. While certain language in 
Ellis
 and 
earlier cases seem to point in that direction, the Court in 
Lehnert clearly rejected so burdensome an approach. There, the 
Court stated, 500 U.S. 519: 
 as to nonpolitical expenses, petitioners assert that the local un-
ion may not utilize dissenters™ fees for activities that, although 
closely related to collective bargaining generally, are not un-
dertaken directly on behalf of the bargaining unit to which the 
objecting employees belong. We . 
. . find [this proposition] to 
be foreclosed by our prior decisions. 
 At 500 U.S. 522Œ523, the Court continued: 
 Petitioner™s contention that they may be charged only 
for those collective-bargaini
ng activities undertaken di-
rectly on behalf of their unit presents a closer question. 

While we consistently have looked to whether non-
ideological expenses are ﬁgermane to collective bargain-
ing,ﬂ [Railway Employees v.
] Hanson, 351 U.S. at 235, we have never interpreted that test
 to require a direct relation-
ship between the expense at 
issue and some tangible bene-fit to the dissenters™ bargaining unit. 
We think that to require so close a connection would 
be to ignore the unified-membership structure under which 

many unions, including those here, operate.  
 Under the RLA, collective-ba
rgaining units are based on 
employee classes and crafts and are generally employer or sys-

tem wide. RLA, section 2, Ninth and Eleventh. See, for exam-
ple, Street, supra; Ellis, supra, (unit consisting of all of Western 
 7 To the extent that the Board has indicated an interest in the views of its administrative law judges by 
directing that cases pending before 
us be decided while it proceeds with 
rulemaking, I would find that that 
connection is, indeed, less attenuated 
and more germane. I would, for 
the reasons set forth, infra, find such expenses properly charged to 
objecting agency-fee payers. 
 TEAMSTERS LOCAL 618 (CHEVRON CHEMICAL CO.) 309 Airlines clerical employees); 
Crawford v. Air Line Pilots Assn., 
870 F.2d 155 (4th Cir. 1989) (industrywide bargaining by a 
unitary national labor organization). The unions which repre-
sent those employees are sim
ilarly organized along the same 
lines. Each unit would, therefore,
 tend to have substantial num-
bers of employees sharing the costs of representation. As the 
instant case illustrates, however, units under the NLRA fre-
quently encompass only a few em
ployees with a single consoli-
dated local union representing many such units.  
Limiting the chargeability of otherwise chargeable expenses 
to those incurred in the objecting employee™s unit, in NLRA 
cases, could work a gross and unwarranted hardship upon local 
unions which, like the Respon
dent, represent employees in 
many units, including some wi
th only a few employees. It 
would ignore the nature of local unions and collective-
bargaining units under the NLRA. See 
Lehnert, 500 U.S. 523 fn. 4.  The bookkeeping require
d of Respondent, with more 
than 600 units, or similar locals,
 would be onerous and expen-
sive, diverting funds from repr
esentational obligations. The 
expense and burden of such accounting would discourage un-
ions from seeking to collect an
y dues from objecting financial 
core members; it would encourage ﬁfree riders,ﬂ contrary to the 

statutory intent as perceived by the Court in 
Street
. It would 
also impose a heavy regulatory burden on unions, contrary to 
the intent and spirit of the president™s regulatory moratorium.
8 Imposition of such an obligation would also be unfair and 
could impede unions in fulfilling their fair representation obli-
gations. In smaller units, a cons
olidated local might spend far 
more on one round of negotiations 
or a single significant arbi-
tration than it could ever expect to recover out of the dues of 
the unit employees. If such costs were not apportioned among 
all those represented by the local, with objecting financial core 
members bearing their shares, such consolidated locals would 
be discouraged from undertaking costly representational activi-
ties on behalf of employ
ees in smaller units.  
Similarly, separation of expens
es for bargaining, routine con-
tract administration, arbitrations, litigation and grievance han-
dling by a consolidated local, unit-by-unit, and year-by-year, 
could preclude that union from recouping its costs from object-ing unit employees. In any 1 year, the local might incur ex-
penses in excess of dues income for any individual unit; ex-
penses would be heaviest in the year in which a multiyear 
agreement is negotiated. Over the course of time, however, 
those expenses would even out.  
Moreover, the local™s willingne
ss to pursue a matter to litiga-tion or arbitration inures to the benefit of all of its members. 
Valuable and applicable preceden
t may be established, particu-
larly where that local negotiates similar agreements with each 
of the employers. Other employers may be encouraged to re-
solve grievances short of arbitrati
on, or to comply with arbitral 
                                                          
                                                           
8 The General Counsel™s theory, as i
ndicated by questions directed to 
the Union™s secretary/treasurer, appears to be that it should have under-
taken time and motion studies before
 apportioning salaries and other 
expenses between chargeable and nonchargeable items. Imposition of 
such a burden would be contrary to the letter and spirit of the Court™s 
decisions in both 
Allen and Lehnert, supra. I also conclude that the 
Union has met its burden of proof with regard to establishing the appor-
tionment of expenses, through Filla™s testimony. Other than to ask 
whether Filla had looked at doc
uments, and whether the secre-
tary/treasurer had conducted time 
and motion studies, the General 
Counsel proffered no evidence to rebut Filla™s testimony. 
awards, where it knows 
that this union is willing to undertake 
the expense of formal proceedings. 
In like vein, a union™s successf
ul negotiation with one em-
ployer inures to the benefit of the employees in all of the units 
it represents. See 
Crawford v. Air Line Pilots, supra, where the 
costs of strikes at other airlines
 and the creation of strike con-
tingency funds were held to be properly charged to agency fee-
payers. Employers are vitally concerned with the wage costs of 
those with whom it competes for employees or customers. 
Many employers take surveys of area wages. See, for example, 
Mobil Exploration & Production U.S.
, 295 NLRB 1179 (1989), 
and General Electric Co
., 188 NLRB 911 (1971). Many others 
argue in the course of their negotiations that, in order to remain  
ﬁcompetitive,ﬂ they cannot raise labor costs or must even, in 
some instances, reduce those costs. See, for example, 
Accurate 
Die Casting Co., 292 NLRB 284, 296 (1989), and Robinson Bus Service
, 292 NLRB 70 (1988). The union™s successful 
bargaining with many employer
s in a single geographical area 
or industry maintains the level playing field so that employers 
are able to improve wages and benefits without jeopardizing 
their competitive position.  
To the extent that the Genera
l Counsel™s complaint seeks to 
exclude as nonchargeable thos
e otherwise chargeable union expenditures made on behalf of other units, other than arbitra-

tion and litigation expenses, I sh
all recommend dismissal. As to 
those expenditures incurred by the Union with respect to litiga-
tion (as distinguished from more 
general legal advice) and arbi-
trations outside of the Chevron 
unit, I am constrained by the 
language of 
Ellis
, quoted above, to find that they were non-
chargeable. To the extent that the Union has required Reed to 
bear a share of those expenditures, it has violated Section 
8(b)(1)(A). The General Counsel further alle
ges that the Union violated 
Section 8(b)(1)(A), by: (1) failing to adequately disclose the 
basis for the allocation between
 chargeable and nonchargeable 
items; (2) failing to reflect that its accounting had been verified 
by an independent accounting firm; and (3) by failing to prop-
erly advise Reed of the chargeable expenses incurred in the 
Chevron bargaining unit to which he belonged.
9 In Teachers AFT Local 1 v. Hudson
, 476 U.S. 292 (1986), 
the Court addressed the question of what information a union 
must provide, and what procedures it must adopt, to protect the 
constitutional
 rights of objecting fee 
payers (therein, public 
employees under a state-sanctione
d agency shop agreement). 
Quoting Abood, 431 U.S. at 397, it stated: 
 The objective must be to devise a way of preventing compul-

sory subsidization of ideological activity by employees who 

object thereto without restricting the Union™s ability to require 
every employee to contribute
 to the cost of collective-
bargaining activities. 
 The Court went on to say: 
 the nonunion employee-the individual whose First Amend-
ment rights are being affected-must have a fair opportunity to 
identify the impact of governme
ntal action upon his interests 
 9 No contention was made, either in 
the complaint or the brief, that 
the Union™s apparent lack of any 
impartial procedure for determining 
disputed claims of chargeability 
violated Sec. 8(b)(1)(A). See 
Teachers 
AFT Local 1 v. Hudson
, 475 U.S. 292, 297Œ298 (1985), with respect to 
the requirement of such a procedur
e in the context of a constitutional 
challenge. See also, 
Price v. Auto Workers
, 927 F.2d 88 (2d Cir. 1991). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310 and to assert a meritorious Fi
rst Amendment claim. [475 U.S. 
at 3.]  
 In Hudson, supra, the union had identified its nonchargeable 
expenditures but failed to identify those which were charge-
able; the Court held that it was required to identify both. How-
ever, in so finding, it recognized 
that there were ﬁpractical rea-
sons why absolute precision in the calculation charged to non-
members cannot be expected or required, citing 
Allen.ﬂ It held 
that the union: 
 need not provide nonmembers with an exhaustive and de-
tailed list of all its expenditures, but adequate disclosure 
surely would include the major ca
tegories of expenses, as well 
as verification by an independen
t auditor. [476 U.S. at 7 fn. 
18.]  
 The instant case presents a statutory challenge to the Union™s 
procedure, not one based on th
e First Amendment. The stan-
dard by which those procedures should be judged is, therefore, 
less stringent than that imposed in 
Hudson. See 
Price v. Auto 
Workers
, 927 supra 92 (2d Cir.), holding that, in order to satisfy 
its duty of fair representation, 
the union need only adopt proce-
dures which are not arbitrary, discriminatory or implemented in 

bad faith. See also, Vaca v. Sipes
, 386 U.S. 171 (1967). How-
ever, whether the standard is the same or is more relaxed, I am 

satisfied that the Union has met it in this case. 
Thus, I note that the Union, in its notice to nonmembers, ex-
plained, in language quoted earlier in this decision, which cate-
gories of expenditures would be 
deemed chargeable and which 
would not. It did so in terms bo
th general and specific. That 
same notice indicated that object
ors who made an appropriate 
request would be furnished with the report of an independent 
accountant. Even without his request, the Union sent that report 
to Reed. That report, based on the CPA™s examination of the 
books and his interviews of union 
staff, taken together with the 
assurance in the notice that the report would be prepared by an 

independent accountant, and the explanations contained therein, 
is sufficiently precise to satis
fy Respondent™s obligation under 
Hudson for disclosure of major categories, independently veri-
fied. What is required here, as suggested by both 
Abood
 and Hud-son, is a balancing of conflicting 
interests. That balance must 
be struck in such a way as not 
to impede collective bargaining. 
Viewed in terms of statutory interpretation, the objecting em-
ployee™s right not to subsidize 
expenses not ﬁnecessarily or 
reasonably incurred for the purpose
s of performing the duties of 
an exclusive representativeﬂ and the union™s right to collect its 
fair share of those expenses which are ﬁgermane to collective 
bargaining, contract administra
tion and grievance adjustmentﬂ 
from such employees are equal.
8 See also 
Tierney v. City of 
Toledo
, 917 F.2d 927, 929 (6th Cir. 1990). 
                                                          
                                                           
8 The inclusion of politically or ideologically based expenditures, 
which present constitutional as well as statutory issues, could change 
that balance. From a cursory revi
ew of recent and pending cases, how-
ever, it no longer appears to be se
riously questioned that unions may 
not charge expenditures in
 support of particular candidates or political 
parties to objecting fee payers. 
The steps the Union has taken in this case, in the main, prop-
erly balance its statutory rights 
and obligations against those of the objecting financial core memb
er. To require the Union to do 
more would encourage ﬁfree riders,ﬂ contrary to the legislative 
intent as identified by the Court in 
Street and subsequent cases.  
For the foregoing reasons, and as I have found that Respon-
dent was not required to allocate
 only those expenses attribut-
able solely to the Chevron unit, I further find that Respondent 

did not restrain or coerce Reed by failing to respond to Reed™s 
final letter. 
Finally, the General Counsel 
challenges the Union™s alloca-
tion of interest and dividend in
come to nonchargeable items, 
resulting in an increase in the proportion of chargeable items to 

dues income. As noted earlier, th
e dividend and interest income 
was derived from assets belonging to the Union (i.e., its mem-
bers). As Reed chose not to 
be a member, I see no rationale explanation for why he, or any 
other dissenting financial core 
member, should share in the benefits of such assets. I find that the Union™s allocation of this income to nonchargeable items to 

be entirely appropriate, taken 
in good faith, and neither arbi-
trary nor discriminatory. I shall recommend dismissal of this 
allegation. Price
, supra.9 CONCLUSIONS OF 
LAW 1. By including the costs of nonunit arbitrations and litiga-
tion in those expenditures charged to objecting financial core 

members, the Union has engaged in an unfair labor practice 
affecting commerce within the 
meaning of Section 8(b)(1)(A) and Section 2(6) and (7) of the Act. 
2. The Union has not violated the Act in any other manner 
alleged in the complaint.  
REMEDY Having found that the Respondent has engaged in an unfair 
labor practice, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. 
Inasmuch as Respondent has been found to have breached its 
duty of fair representation by including the costs of nonunit 
arbitrations and litigation in the fees paid by objecting financial 
core members, I shall direct that it recalculate the percentages 
of chargeable and nonchargeable expenditures and pay to Del-
bert Reed the difference between the fees he paid under the 
allocation used by the Union and the allocation as recalculated. 
[Recommended Order omitted from publication.]  
   9 In 
Tierney v. City of Toledo
, supra, the union had adopted a similar 
allocation of nondues income. The 
issue was not pressed before the 
circuit court, the objectors reserving it for hearing before an arbitrator, 
and the court expressed no vi
ew as to its propriety.  
 